Sheewin, J.
This is an equity case, and the record has not been preserved and certified so that it is triable de novo in this court, and we have no evidence before us. The order on motion dissolving the temporary writ of injunction wasmot a final adjudication of the merits of the controversy, and can only be considered by us, if at all, on proper assignment of errors. It is doubtful whether .there is an assignment of errors in this case which gives us power to review the action of the trial court and we are inclined to the view that the motion to affirm for want *395thereof, submitted with the case, should be sustained. We do not pass upon the motion, however, for the reason that we are of the opinion that the record presented to us fully justified the dissolution of the temporary writ. Every presumption must be indulged in favor of the validity of the judgment and of the jurisdiction of the court entering the judgment. To entitle the plaintiff to an order restraining the collection thereof, it was necessary for it to show affirmatively that it was invalid. This it alleged, but the allegation, was squarely met in the answer, and upon the pleadings alone, after answer, the writ should have.been dissolved.
As we have nothing but the pleadings before us, it' is evident therefrom that the order appealed from is right, and it is affirmed.